Appeal, insofar as taken from that part of the Appellate Division order which affirmed the order of Supreme Court denying appellant’s motion to vacate or reargue the prior Supreme Court judgment, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that that portion of the order does not finally determine the proceeding within the meaning of the Constitution; appeal, insofar as taken from the remainder of the Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no substantial constitutional question is directly involved.